  Case 1:19-cv-00979-LMB-JFA Document 6 Filed 08/13/19 Page 1 of 1 PageID# 65




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


DUWAYNE BAIRD,

                Plaintiff,
V.                                                             l:19-cv-979(LMB/JFA)

CAPITAL ONE FINANCIAL CORPORATION,
etaL,

                Defendants.

                                              ORDER


        The plaintiffs in civil action 1:19-cv-1008 have moved to consolidate that action with this

civil action and l:19-cv-1021 because the issues in these civil actions significantly overlap.

Finding good cause for that relief, it is hereby

        ORDERED that this civil action be consolidated for all pretrial purposes with 1:19-cv-

1008 and 1:19-cv-1021 and transferred to the Richmond Division to be consolidated with 3:19-

cv-555.'

        The Clerk is directed to consolidate and transfer this civil action as directed to the

Richmond Division and forward copies ofthis Order to counsel of record.
                             'ill-
        Entered this 13 day of August, 2019.

Alexandria, Virginia


                                                              Leonie M.Brinkema
                                                              United States District Judge




'Civil action 3:19-cv-555 is assigned to the Honorable John A. Gibney, Jr., who has agreed to
the consolidation ofthese three civil actions with his civil action, which was the first ofthese
related actions filed in this district.
